J-38-2020
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: NOMINATION PETITION OF                 :   No. 20 MAP 2020
ELVIRA N. BERRY FOR THE                       :
DEMOCRATIC PARTY NOMINATION FOR               :
SENATOR IN THE GENERAL ASSEMBLY               :   Appeal from the Order of the
FROM THE SEVENTEENTH SENATORIAL               :   Commonwealth Court at No. 150 MD
DISTRICT IN THE APRIL 28, 2020                :   2020 dated March 10, 2020.
PRIMARY ELECTION                              :
                                              :   SUBMITTED: March 24, 2020
APPEAL OF: ELVIRA N. BERRY                    :
                                              :
                                              :
                                              :



                                       ORDER



PER CURIAM                                                 DECIDED: April 15, 2020

      AND NOW, this 15th day of April, 2020, the Order of the Commonwealth Court is

hereby AFFIRMED. Appellant Elvira N. Berry’s ancillary application for leave to file a

reply brief is GRANTED.